DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to validation of CSI report based on channel occupancy duration in a wireless communication system. The closest prior art, US 2020/0314810 Tsai et al disclose UE may cancel the reception of CSI-RS within a corresponding channel occupancy duration. However, none of the prior art teach or suggest receiving, from a base station, configuration information associated with a channel state information (CSI) report including at least one information associated with a CSI resource setting; receiving, from the base station, information associated with channel occupancy duration; determining whether at least one symbol for receiving a channel state information reference signal (CSI-RS) is within channel occupancy duration, based on the at least one information associated with the CSI resource setting and the received information associated with the channel occupancy duration; receiving, from the base station, at least one CSI-RS on the at least one symbol, based on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0243634 Li et al disclose channel state information measurement. US 2020/0136882 Jo et al disclose CSI reporting. US 2020/0314891 Li et al disclose channel occupancy time frame. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/EVA Y PUENTE/                                                                                                                                                     Primary Examiner, Art Unit 2632